DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed January 4, 2022 have been fully considered and they are persuasive.
Claims 3-4 and 13-14 were canceled.
The 35 USC 103 rejection of the claims has been withdrawn in view of the amendments and response in the REMARKS.

Allowable Subject Matter
Claims 1, 2, 5-12, and 15-20 are allowed. No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on January 4, 2022.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,756,535: Discloses using a cross-entropy method to select feature words or phrases from sample text messages for a content filtering system. See col. 7, lines 6-40.
F. Toolan and J. Carthy, "Feature selection for Spam and Phishing detection," 2010 eCrime Researchers Summit, 2010, pp. 1-12, doi: 10.1109/ecrime.2010.5706696. (Discloses using entropy and information gain to determine the effectiveness of the features selected in detecting phishing spam. See section 5, pg. 6.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-27-2022